 

MAR 27 2020

 

IN THE UNITED STATES DISTRICT COURT clerk, US ist a
FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION
KEVIN BRANDT,
CV 18-128-BLG-SPW
Plaintiff,
vs. ORDER

OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS

1-6,

Defendants.

 

 

The Court having been notified of the settlement of this case, and it

appearing that no issue remains for the Court's determination,

IT IS HEREBY ORDERED that within 30 days of the date of this Order,

the parties shall file a stipulation to dismiss together with a proposed order

dismissing the case.

IT IS FURTHER ORDERED that all deadlines are VACATED and any

pending motions are DENIED as moot.

IT IS FURTHER ORDERED that the telephonic scheduling conference

scheduled for Friday, May 8, 2020 at 9:30 a.m. is VACATED.
The Clerk of Court is directed to notify the parties of the making of this
order.

. ye
DATED this of, 6 day of March, 2020.

Lea fe UibeLt en.

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
